Citation Nr: 0702414	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-38 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to the payment of unauthorized medical expenses 
incurred at the Claxton Hepburn Medical Center in Ogdensburg, 
New York, on March 17, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel





INTRODUCTION

The veteran had active service from June 1983 to September 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Canadaigua, New York.


FINDINGS OF FACT

1.  The VAMC, the agency of original jurisdiction (AOJ), 
notified the veteran of the evidence needed to substantiate 
his claim, including apprising him of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and fulfilled the duty to assist him in developing that 
evidence.

2.  The veteran is service connected for a cognitive disorder 
with memory impairment, and mandibular, cervical spine, and 
skin disorders.  Although none of his service-connected 
disabilities are rated at 100 percent, he has a total 
disability rating based on individual unemployability (TDIU) 
as a result of these conditions.

3.  The veteran is not service connected for a low back 
disorder.

4.  The veteran did not obtain prior VA authorization for 
treatment rendered by Claxton Hepburn Medical Center in March 
2004 for his low back disorder.

5.  A VA facility was feasibly available to provide this 
treatment.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
medical expenses incurred at Claxton Hepburn Medical Center 
on March 17, 2004.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002 
and Supp. 2006); 38 C.F.R. §§ 17.120, 17.125 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
the evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  When possible, the 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the AOJ 
(which in this case is the VAMC).  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).

Here, in a July 2004 letter, the AOJ provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim, as well as apprising him of what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  He did not respond 
to the VCAA notice letter.

That July 2004 VCAA letter was not sent until after the AOJ's 
initial adjudication of the claim.  In fact, it was issued at 
the same time as the statement of the case (SOC).  So 
obviously this did not comply with the requirement that VCAA 
notice precede the initial adjudication.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
120.  But in Pelegrini, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial determination in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew as if that initial decision was never issued.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  And, as mentioned, this has occurred as a result 
of the July 2004 VCAA letter.  See again Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006).

The veteran had ample opportunity to respond to that July 
2004 VCAA letter by submitting additional evidence or 
identifying and requesting that it be obtained.  But, as 
noted, he did not respond and, indeed, still has not now 
approaching three years later.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes the records concerning his treatment in 
question at the Claxton Hepburn Medical Center and the 
billing for it, as well as records concerning evaluation and 
treatment he has received elsewhere on other occasions.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Governing Statutes and Regulations

The record does not contain any indication the veteran was 
told that VA would authorize payment for this private medical 
treatment and it is not contended otherwise.  Thus, the 
veteran's treatment at the private hospital was unauthorized, 
and there are requirements for having the resulting expenses 
he incurred paid or reimbursed.  Under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120, VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service-connected disabilities.  Care 
or service not previously authorized was rendered to a 
veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and,

(b) In a medical emergency.  Care and services is not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable or treatment had been 
or would have been refused.

Lastly, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
and referred to as the "Millennium Bill Act" in the decision.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)	* * * * *

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).



It is worth repeating that, in order to establish entitlement 
to payment or reimbursement, the veteran must satisfy all of 
the enumerated criteria above.

Under the statutory provision of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

Analysis

Since the veteran has a TDIU, the treatment in question need 
not have been for a service-connected disability.  But he 
still must satisfy the other requirements mentioned, all of 
them, and unfortunately he clearly does not.

There is no dispute as to the applicable facts of the 
situation.  Emergency room records from the Claxton Hepburn 
Medical Center indicate the veteran presented on March 17, 
2004, complaining of back spasm - which he said he had been 
experiencing since the day prior.  The screening form 
reflects that he brought himself to the facility, so 
unassisted, and that his condition was assessed as good.  He 
did not mention any neurological-related complaints such as 
radiation of the consequent pain into his lower extremities 
(i.e., radiculopathy or sciatica).  The diagnosis was acute 
low back pain, and he was prescribed Flexeril and instructed 
to follow up with the VA clinic.  These records contain no 
indication that he was admitted as an in-patient, but instead 
briefly treated and released.



The total cost of the medical services rendered was $411.20.  
Upon being informed that the providers' request for payment 
was refused, the veteran asked for reconsideration.  A May 
2004 AOJ reply to that request indicates he was last seen at 
the local VA hospital in July 2002, and that he was offered a 
VA appointment for March 18, 2004, the day after the day he 
received the treatment in question at Claxton, but he refused 
the VA consultation.

The documents of record, including the SOC, explain the AOJ 
denied the veteran's claim because a VA facility was feasibly 
available to provide the treatment he needed.

The veteran's representative asserts, albeit erroneously, 
that the veteran's treatment was for a service-connected 
condition.  But as mentioned, even though it was not, this is 
inconsequential because he has a TDIU - thereby permitting 
treatment of even conditions that are not service connected, 
inclusive of the low back disorder at issue.  The 
representative also asserts in the substantive appeal (VA 
Form 9), however, that the veteran is usually treated at the 
North County Clinic in Massena, New York, and that his claim 
is allowable, to include under the Millennium Act, because 
his treatment was rendered on an emergency basis and the 
nearest VA facility was 130 miles away, so not feasibly 
available.

A VA facility may be considered as not feasibly available 
when the relative distance of the travel involved makes it 
necessary or economically advisable to use non-VA facilities.  
See 38 C.F.R. § 17.53; Cotton v. Brown, 7 Vet. App. 325, 
327-28 (1995) (providing that the fact that a VA medical 
center was located in the same city as the private facility 
did not provide an adequate basis for the Board's findings 
that a VA facility was "available"; rather, the determination 
of whether a VA facility was "feasibly available" must be 
made after consideration of such factors as the urgent nature 
of the veteran's medical condition and the length of any 
delay that would have been required to obtain treatment from 
a VA facility).  But, "[n]o reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities."  38 C.F.R. § 17.130.

Implicit in the AOJ officials' determination that VA 
treatment was feasibly available within 24 hours of the 
veteran's request is that his condition was not of an 
emergent nature.  Thus, the Board finds that the 
preponderance of the evidence of record is against his claim.

As alluded to, the veteran's low back disorder (the condition 
treated on the day in question) is not service connected, but 
he has a TDIU as a result of the severity of his service-
connected disabilities.  So when his claim is considered 
under 38 C.F.R. § 17.120 on the basis of his TDIU status, he 
still must meet the remaining criteria that his treatment was 
on an emergency basis and a VA facility was not feasibly 
available to provide the treatment he needed.  The evidence 
of record shows, however, that earlier on the same day he 
presented at the Claxton emergency room, VA had offered him 
an appointment for the next day, March 18, 2004, at the local 
outpatient clinic ("CBOC").  And neither he nor his 
representative offers any reason for his having refused that 
VA appointment, except that the representative asserts only 
the 130-mile travel distance to the VA facility.

Unfortunately, while the AOJ officials and the veteran may 
know which specific facility the esoteric abbreviation 
"CBOC" refers to, the Board does not.  But the VA website 
shows only one facility for the veteran's zip code that 
begins with the letter "C," and that is an outpatient 
clinic located in Carthage, New York, which is shown to be 
48.8 miles from Ogdensburg, New York.  Moreover, the VA 
website shows the VA outpatient clinic in Massena, New York, 
is only 34.1 miles from the veteran's city of residence.  
There is no evidence suggesting his low back condition was 
sufficiently grave to preclude him from making the trip to 
the nearest VA facility.

And the veteran fares no better under the Millennium Act.  
The evidence of record indicates he apparently transported 
himself to the Claxton Medical Center on the day in question, 
so unassisted, and that the doctor who examined him assessed 
he was in good condition.  Further, in addition to a VA 
facility being feasibly available to provide the necessary 
evaluation and treatment as soon as the next day, the veteran 
simply refused that appointment.  And while it is certainly 
his right to obtain treatment at a private hospital instead 
of at a VA facility, his election to obtain care at a private 
facility in favor of treatment provided at a VA facility 
does not, in turn, then place the onus on VA to pay for that 
treatment.  That is to say, the Board finds that no 
reasonably prudent lay person would reasonably expect that 
delay in seeking immediate medical attention for low back 
pain would be hazardous to life or health.  Whether 
considered under 38 C.F.R. § 17.120 or 17.125, the fact that 
the veteran may have personally deemed a purported 130-mile 
trip as undesirable or inconvenient does not make his 
situation a valid medical emergency.

In any event, the evidence is clear that, in light of the 
veteran's condition, low back pain, VA facilities were close 
enough that it would have been feasible for him to drive or 
be driven to the facility for medical care for the pain he 
was experiencing.  The nature of the problem was not such 
that he was prevented from traveling a distance of 
approximately 30 to 50 miles, or even the asserted 130 miles, 
to a VA facility. 

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for payment of unauthorized medical expenses 
incurred at the Claxton Hepburn Medical Center in Ogdensburg, 
New York, on March 17, 2004, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


